Opinion filed April 28, 2017




                                      In The

        Eleventh Court of Appeals
                                   ___________

                               No. 11-17-00111-CR
                                   ___________

          EX PARTE CHRISTOPHER BENNETT WOOTEN


                                Original Proceeding


                      MEMORANDUM OPINION
       Christopher Bennett Wooten has filed in this court an application for
postconviction writ of habeas corpus. The application is related to his conviction in
the 118th District Court of Howard County for the offense of felony driving while
intoxicated. Wooten asserts several grounds for relief. We dismiss for want of
jurisdiction.
       We can find no authority that would enable this court to grant the relief
requested by Wooten. See TEX. CONST. art. V, §§ 5, 6 (providing that Court of
Criminal Appeals has the power to issue writs of habeas corpus and that intermediate
courts of appeals only have original jurisdiction as prescribed by law); TEX. GOV’T
CODE ANN. § 22.221 (West 2004) (limited writ powers granted to the courts of
appeals). An intermediate appellate court has no jurisdiction to release a person
from confinement when that person has been finally convicted of a felony; the Court
of Criminal Appeals has exclusive jurisdiction in such matters. Hoang v. State, 872
S.W.2d 694, 697 (Tex. Crim. App. 1993); see TEX. CODE CRIM. PROC.
ANN. art. 11.07 (West 2015). Because we have no jurisdiction to grant the relief
requested by Wooten in his application for writ of habeas corpus that was filed as an
original proceeding in this court, we must dismiss.
      We note that Wooten indicates that “Howar[d] County will not file[,] accept
mail, or docket, petitioner’s Tx.CCP 11.07 habeas corpus” even though Wooten has
attempted three times to file one. An Article 11.07 writ of habeas corpus must be
made returnable to the Texas Court of Criminal Appeals, and it must be filed with
the clerk of the trial court in which the applicant was convicted. CRIM. PROC.
art. 11.07, § 3(a), (b). Article 11.07, section 3 sets out the procedures that must be
followed by the convicting court and its personnel when an Article 11.07 writ is
filed. There is no role for the intermediate courts of appeals in that procedure as
Article 11.07 vests complete jurisdiction over postconviction relief from final felony
convictions in the Texas Court of Criminal Appeals. Bd. of Pardons & Paroles ex
rel. Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 484 (Tex. Crim.
App. 1995); Hoang, 872 S.W.2d at 697; Ater v. Eighth Court of Appeals, 802 S.W.2d
241, 243 (Tex. Crim. App. 1991); see CRIM. PROC. art. 11.07, §§ 3, 5; see also
Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117–18 (Tex. Crim.
App. 2013). Should an applicant find it necessary to complain about the processing
of an Article 11.07 application for writ of habeas corpus, the applicant may seek
mandamus relief from the Court of Criminal Appeals. See Benson v. Dist. Clerk,
331 S.W.3d 431 (Tex. Crim. App. 2011).




                                          2
      We dismiss this proceeding for want of jurisdiction.


                                                   PER CURIAM


April 28, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        3